The plaintiff in error, Thomas Steele, was indicted for manslaughter, committed in the city of Warren, Trumbull county, Ohio. On the trial the state offered in evidence an ordinance duly adopted by the city of Warren, making it unlawful for four or more persons to be in the front seat of an automobile when driven upon the streets of the city. The homicide resulted from a collision while Steele was driving one of the two colliding automobiles *Page 333 
in the city of Warren, and when he had in the front seat with him at the time three other persons. The ordinance was offered to establish the fact that at the time of the homicide Steele was engaged in committing an unlawful act. Introduction of the ordinance was objected to by Steele, the objection overruled, and exceptions saved. Steele was found guilty, and sentenced to a minimum term of 15 years in the penitentiary. This judgment was affirmed by the Court of Appeals. Steele prosecutes error to this court.
The judgments of the lower courts must be reversed, on the authority of Johnson v. State, 66 Ohio St. 59, 63 N.E. 607, 61 L.R.A., 277, 90 Am. St. Rep., 564; State v. Collingsworth,82 Ohio St. 154, 92 N.E. 22, 28 Am. St. Rep., 770, 137 Am. St. Rep., 775; and the first and second paragraphs of the syllabus in the case of State v. O'Mara, 105 Ohio St. 94,136 N.E. 885. The statement of the law in paragraphs 3 and 4 of that case is disapproved and overruled.
Judgments reversed.
KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 334